Exhibit 10.2

Loan Nos.: 20069243010, 20069243011

GUARANTY OF NON-RECOURSE OBLIGATIONS

THIS GUARANTY OF NON-RECOURSE OBLIGATIONS (this “Agreement” or “Guaranty”), made
as of July 11, 2006, is by AFFORDABLE RESIDENTIAL COMMUNITIES LP, a Delaware
limited partnership, (the “Guarantor”), having an address at 7887 East Belleview
Avenue, Suite 200, Englewood, CO  80111 for the benefit of MERRILL LYNCH
MORTGAGE LENDING, INC., a Delaware corporation, having an office at Four World
Financial Center, 16th Floor, 250 Vesey Street, New York, New York  10080
(“Lender”).

WITNESSETH:

WHEREAS, Lender has agreed to make a loan to ARCML06 LLC, ARC18FLD LLC,
ARC18FLSH LLC, ARCFLMC LLC and ARCFLSV LLC, each a Delaware limited liability
company, and ARC18TX LP, a Delaware limited partnership (collectively the
“Borrower”), in the amount of TWO HUNDRED THIRTY MILLION and No/100 DOLLARS
($230,000,000) (the “Loan”); and

WHEREAS, to evidence the Loan, Borrower is this day giving certain Promissory
Notes, each dated the date hereof, in the aggregate principal amount of
$230,000,000 (collectively, the “Note”) to Lender pursuant to a Loan Agreement
dated the date hereof, among the Borrower and Lender (the “Loan Agreement”); and

WHEREAS, the Note shall be secured by, among other things, the Mortgage (as
defined in the Loan Agreement), encumbering the Mortgaged Property (as such term
is defined in the Loan Agreement; and

WHEREAS, Guarantor directly or indirectly owns the entire interest in Borrower
and shall derive a substantial economic benefit from the making of the Loan by
Lender to Borrower; and

WHEREAS, as a condition precedent to the making of the Loan, Borrower has agreed
to procure and deliver to Lender this Agreement; and

WHEREAS, Lender has declined to make the Loan unless this Agreement is duly
executed by Guarantor and delivered to Lender.

NOW, THEREFORE, in consideration for, and as an inducement to, Lender’s making
the Loan, and for other good and valuable consideration the legal sufficiency of
which and receipt thereof are hereby acknowledged, and notwithstanding any
provision to the contrary contained in the Loan Agreement, the Note, the
Mortgage or any of the other Loan Documents (as such term is defined in the Loan
Agreement), including without limitation, any “non-recourse” provision, Lender
and Guarantor do hereby agree as follows:


1.             GUARANTOR, ON BEHALF OF ITSELF AND ITS SUCCESSORS AND ASSIGNS
(COLLECTIVELY, “SUCCESSORS”) DOES HEREBY ABSOLUTELY, UNCONDITIONALLY,
IRREVOCABLY AND PERSONALLY:  (I) GUARANTY TO LENDER PAYMENT AND PERFORMANCE OF
ALL OF THE OBLIGATIONS, REPRESENTATIONS, COVENANTS, WARRANTIES AND LIABILITIES
OF BORROWER UNDER CLAUSES (D) AND (E) OF THE PROVISO TO SECTION 9.24 OF


--------------------------------------------------------------------------------





THE LOAN AGREEMENT AND (II) AGREES TO REIMBURSE LENDER FOR, AND HOLD LENDER
HARMLESS FROM AND AGAINST, ANY AND ALL LOSSES, DAMAGES, CLAIMS, EXPENSES,
DEFICIENCIES, LIABILITIES AND COSTS (INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES AND DISBURSEMENTS) INCURRED, SUFFERED OR SUSTAINED BY LENDER
AND/OR ITS SUCCESSORS AND ASSIGNS AS A RESULT OF OR ARISING OUT OF, IN
CONNECTION WITH OR RESULTING FROM, THE ENFORCEMENT OF THIS AGREEMENT AGAINST
GUARANTOR (THE OBLIGATIONS OF GUARANTOR UNDER CLAUSES “I” AND “II” ABOVE BEING
REFERRED TO HEREINAFTER, COLLECTIVELY, AS “GUARANTOR’S OBLIGATION”).


2.             IT IS AGREED THAT THE OBLIGATIONS OF GUARANTOR HEREUNDER SHALL BE
PRIMARY AND THIS AGREEMENT SHALL BE ENFORCEABLE AGAINST GUARANTOR AND ITS
SUCCESSORS WITHOUT THE NECESSITY FOR ANY SUIT OR PROCEEDING OF ANY KIND OR
NATURE WHATSOEVER BROUGHT BY LENDER AGAINST BORROWER OR ITS RESPECTIVE
SUCCESSORS OR ASSIGNS OR ANY OTHER PARTY OR AGAINST ANY SECURITY FOR THE PAYMENT
OF THE GUARANTOR’S OBLIGATION AND WITHOUT THE NECESSITY OF ANY NOTICE OF
NON-PAYMENT OR NON-OBSERVANCE OR OF ANY NOTICE OF ACCEPTANCE OF THIS AGREEMENT
OR OF ANY NOTICE OF DEMAND TO WHICH GUARANTOR MIGHT OTHERWISE BE ENTITLED
(INCLUDING, WITHOUT LIMITATION, DILIGENCE, PRESENTMENT, NOTICE OF MATURITY,
EXTENSION OF TIME, PROTEST, NOTICE OF DISHONOR OR DEFAULT, CHANGE IN NATURE OR
FORM OF THE GUARANTOR’S OBLIGATION, ACCEPTANCE OF FURTHER SECURITY, RELEASE OF
FURTHER SECURITY, IMPOSITION OR AGREEMENT ARRIVED AT AS TO THE AMOUNT OF OR THE
TERMS OF THE GUARANTOR’S OBLIGATION, NOTICE OF ADVERSE CHANGE IN BORROWER’S
FINANCIAL CONDITION AND ANY OTHER FACT THAT MIGHT MATERIALLY INCREASE THE RISK
TO GUARANTOR), ALL OF WHICH GUARANTOR HEREBY EXPRESSLY WAIVES. GUARANTOR HEREBY
EXPRESSLY AGREES THAT THE VALIDITY OF THIS AGREEMENT AND THE OBLIGATIONS OF
GUARANTOR HEREUNDER SHALL IN NO WAY BE TERMINATED, AFFECTED, DIMINISHED,
MODIFIED OR IMPAIRED BY REASON OF THE ASSERTION OF OR THE FAILURE TO ASSERT BY
LENDER AGAINST BORROWER OR ITS SUCCESSORS OR ASSIGNS, ANY OF THE RIGHTS OR
REMEDIES RESERVED TO LENDER PURSUANT TO THE PROVISIONS OF THE LOAN AGREEMENT,
THE NOTE, THE MORTGAGE OR ANY OTHER LOAN DOCUMENTS.


3.             GUARANTOR WAIVES, AND COVENANTS AND AGREES THAT IT WILL NOT AT
ANY TIME INSIST UPON, PLEAD OR IN ANY MANNER WHATSOEVER CLAIM OR TAKE THE
BENEFIT OR ADVANTAGE OF, ANY AND ALL APPRAISAL, VALUATION, STAY, EXTENSION,
MARSHALING-OF-ASSETS OR REDEMPTION LAWS, OR RIGHT OF HOMESTEAD OR EXEMPTION,
WHETHER NOW OR AT ANY TIME HEREAFTER IN FORCE, THAT MAY DELAY, PREVENT OR
OTHERWISE AFFECT THE PERFORMANCE BY GUARANTOR OF ITS OBLIGATIONS UNDER, OR THE
ENFORCEMENT BY LENDER OF, THIS AGREEMENT. GUARANTOR FURTHER COVENANTS AND AGREES
NOT TO SET UP OR CLAIM ANY DEFENSE, COUNTERCLAIM, CROSS-CLAIM, OFFSET, SET-OFF,
RIGHT OF RECOUPMENT, OR OTHER OBJECTION OF ANY KIND TO ANY ACTION, SUIT OR
PROCEEDING IN LAW, EQUITY OR OTHERWISE, OR TO ANY DEMAND OR CLAIM THAT MAY BE
INSTITUTED OR MADE BY LENDER HEREUNDER OTHER THAN THE DEFENSE OF THE ACTUAL
TIMELY PERFORMANCE OF GUARANTOR’S OBLIGATIONS HEREUNDER. GUARANTOR REPRESENTS,
WARRANTS AND AGREES THAT, AS OF THE DATE HEREOF, ITS OBLIGATIONS UNDER THIS
AGREEMENT ARE NOT SUBJECT TO ANY COUNTERCLAIMS, CROSS-CLAIMS, RIGHTS OF
RECOUPMENT, OFFSETS OR AFFIRMATIVE OR OTHER DEFENSES OF ANY KIND AGAINST LENDER.


4.             GUARANTOR AGREES THAT ANY NOTICE OR DIRECTIVE GIVEN AT ANY TIME
BY GUARANTOR TO LENDER THAT IS INCONSISTENT WITH ANY WAIVER CONTAINED IN THIS
AGREEMENT SHALL BE VOID AND MAY BE IGNORED BY LENDER, AND, IN ADDITION, MAY NOT
BE PLEADED OR INTRODUCED AS EVIDENCE IN ANY LITIGATION RELATING TO THIS
AGREEMENT FOR THE REASON THAT SUCH PLEADING OR INTRODUCTION WOULD BE AT VARIANCE
WITH THE WRITTEN TERMS OF THIS AGREEMENT, UNLESS LENDER HAS SPECIFICALLY AGREED
OTHERWISE IN A WRITING, SIGNED BY A DULY AUTHORIZED OFFICER. GUARANTOR
SPECIFICALLY ACKNOWLEDGES AND AGREES THAT THE FOREGOING WAIVERS ARE OF THE
ESSENCE OF THE LOAN


--------------------------------------------------------------------------------





TRANSACTION AND THAT, BUT FOR THIS AGREEMENT AND SUCH WAIVERS, LENDER WOULD NOT
MAKE THE LOAN TO BORROWER.


5.             THE PROVISIONS OF THIS AGREEMENT ARE FOR THE BENEFIT OF LENDER
AND ITS SUCCESSORS AND ASSIGNS, AND NOTHING HEREIN CONTAINED SHALL IMPAIR, AS
BETWEEN BORROWER AND LENDER, THE OBLIGATIONS OF BORROWER UNDER THE LOAN
AGREEMENT, THE NOTE, THE MORTGAGE OR ANY OF THE OTHER LOAN DOCUMENTS.


6.             THIS AGREEMENT SHALL BE A CONTINUING GUARANTY AND THE LIABILITY
OF GUARANTOR HEREUNDER SHALL IN NO WAY BE TERMINATED, AFFECTED, MODIFIED,
IMPAIRED OR DIMINISHED (TO THE EXTENT PERMITTED BY LAW) BY REASON OF THE
HAPPENING, FROM TIME TO TIME, OF ANY OF THE FOLLOWING, ALTHOUGH WITHOUT NOTICE
OR THE FURTHER CONSENT OF GUARANTOR:


(A)           ANY ASSIGNMENT, AMENDMENT, MODIFICATION OR WAIVER OF OR CHANGE IN
ANY OF THE TERMS, COVENANTS, CONDITIONS OR PROVISIONS OF THE LOAN AGREEMENT, THE
NOTE, THE MORTGAGE OR ANY OF THE OTHER LOAN DOCUMENTS OR THE INVALIDITY OR
UNENFORCEABILITY OF ANY OF THE FOREGOING; OR


(B)           ANY EXTENSION OF TIME THAT MAY BE GRANTED BY LENDER TO BORROWER,
GUARANTOR OR GUARANTOR’S SUCCESSORS; OR


(C)           ANY ACTION THAT LENDER OR BORROWER MAY TAKE OR FAIL TO TAKE UNDER
OR IN RESPECT OF ANY OF THE LOAN DOCUMENTS OR BY REASON OF ANY WAIVER OF, OR
FAILURE TO ENFORCE ANY OF THE RIGHTS, REMEDIES, POWERS OR PRIVILEGES AVAILABLE
TO LENDER UNDER THIS AGREEMENT OR AVAILABLE TO LENDER AT LAW, EQUITY OR
OTHERWISE, OR ANY ACTION ON THE PART OF LENDER OR BORROWER GRANTING INDULGENCE
OR EXTENSION IN ANY FORM WHATSOEVER; OR


(D)           ANY DEALING, TRANSACTION, MATTER OR THING OCCURRING BETWEEN
LENDER, BORROWER, GUARANTOR OR GUARANTOR’S SUCCESSORS; OR


(E)           ANY SALE, EXCHANGE, RELEASE, OR OTHER DISPOSITION OF ANY PROPERTY
PLEDGED, MORTGAGED OR CONVEYED, OR ANY PROPERTY IN WHICH LENDER HAS BEEN GRANTED
A LIEN OR SECURITY INTEREST TO SECURE ANY INDEBTEDNESS OF BORROWER TO LENDER; OR


(F)            ANY RELEASE OF ANY PERSON OR ENTITY WHO MAY BE LIABLE IN ANY
MANNER FOR THE PAYMENT AND COLLECTION OF ANY AMOUNTS OWED BY BORROWER TO LENDER
(INCLUDING THE OTHER GUARANTOR); OR


(G)           THE APPLICATION OF ANY SUMS BY WHOMSOEVER PAID OR HOWEVER REALIZED
TO ANY AMOUNTS OWING BY BORROWER TO LENDER IN SUCH MANNER AS LENDER SHALL
DETERMINE IN ITS SOLE DISCRETION; OR


(H)           ANY EVENT OF DEFAULT (AS SUCH TERM IS DEFINED IN THE LOAN
AGREEMENT), WHETHER OR NOT LENDER HAS EXERCISED ANY OF ITS RIGHTS AND REMEDIES
AS SET FORTH IN THE LOAN AGREEMENT OR THE MORTGAGE UPON THE HAPPENING OF ANY
SUCH EVENT OF DEFAULT; OR


(I)            BORROWER’S AND/OR GUARANTOR’S VOLUNTARY OR INVOLUNTARY
LIQUIDATION, DISSOLUTION, SALE OF ALL OR SUBSTANTIALLY ALL OF THEIR RESPECTIVE
ASSETS AND LIABILITIES,


--------------------------------------------------------------------------------





APPOINTMENT OF A TRUSTEE, RECEIVER, LIQUIDATOR, SEQUESTRATOR OR CONSERVATOR FOR
ALL OR ANY PART OF BORROWER’S OR GUARANTOR’S ASSETS, INSOLVENCY, BANKRUPTCY,
ASSIGNMENT FOR THE BENEFIT OF CREDITORS, REORGANIZATION, ARRANGEMENT,
COMPOSITION OR READJUSTMENT, OR THE COMMENCEMENT OF OTHER SIMILAR PROCEEDINGS
AFFECTING BORROWER OR GUARANTOR OR ANY OF THE ASSETS OF EITHER OF THEM,
INCLUDING, WITHOUT LIMITATION, (A) THE RELEASE OR DISCHARGE OF BORROWER FROM THE
PAYMENT AND PERFORMANCE OF ITS OBLIGATIONS UNDER ANY OF THE LOAN DOCUMENTS BY
OPERATION OF LAW, OR (B) THE IMPAIRMENT, LIMITATION OR MODIFICATION OF THE
LIABILITY OF BORROWER, ITS PARTNERS OR GUARANTOR IN BANKRUPTCY, OR OF ANY REMEDY
FOR THE ENFORCEMENT OF THE GUARANTOR’S OBLIGATION, UNDER ANY OF THE LOAN
DOCUMENTS, OR GUARANTOR’S LIABILITY UNDER THIS AGREEMENT, RESULTING FROM THE
OPERATION OF ANY PRESENT OR FUTURE PROVISIONS OF THE FEDERAL BANKRUPTCY CODE OR
OTHER PRESENT OR FUTURE FEDERAL, STATE OR APPLICABLE STATUTE OF LAW OR FROM THE
DECISION IN ANY COURT; OR


(J)            ANY CHANGE IN OR TERMINATION OF THE OWNERSHIP INTEREST OF
GUARANTOR IN BORROWER (WHETHER DIRECT OR INDIRECT); OR


(K)           ANY CONVEYANCE OF THE MORTGAGED PROPERTY, WHETHER OR NOT PURSUANT
TO A FORECLOSURE SALE, A DEED IN LIEU OF FORECLOSURE, A TRANSFER THROUGH
BANKRUPTCY, OR OTHERWISE.


7.             GUARANTOR ACKNOWLEDGES THAT THIS GUARANTY AND GUARANTOR’S
OBLIGATIONS ARE AND SHALL AT ALL TIMES CONTINUE TO BE ABSOLUTE, UNCONDITIONAL
AND IRREVOCABLE IN ALL RESPECTS, AND SHALL AT ALL TIMES BE VALID AND ENFORCEABLE
IRRESPECTIVE OF ANY OTHER AGREEMENT OR CIRCUMSTANCES OF ANY NATURE WHATSOEVER
THAT MIGHT OTHERWISE CONSTITUTE A DEFENSE TO THIS GUARANTY OR THE OBLIGATIONS OF
ANY OTHER PERSON OR PARTY (INCLUDING, WITHOUT LIMITATION, BORROWER OR ANY OTHER
GUARANTOR) RELATING TO THIS GUARANTY OR THE OBLIGATIONS OF GUARANTOR HEREUNDER.


8.             GUARANTOR AGREES THAT IF AT ANY TIME ALL OR ANY PART OF ANY
PAYMENT AT ANY TIME RECEIVED BY LENDER FROM BORROWER OR GUARANTOR UNDER OR WITH
RESPECT TO THIS AGREEMENT IS OR MUST BE RESCINDED OR RETURNED BY LENDER FOR ANY
REASON WHATSOEVER (INCLUDING, WITHOUT LIMITATION, THE INSOLVENCY, BANKRUPTCY OR
REORGANIZATION OF BORROWER OR GUARANTOR), THEN GUARANTOR’S OBLIGATIONS HEREUNDER
SHALL, TO THE EXTENT OF THE PAYMENT RESCINDED OR RETURNED, BE DEEMED TO HAVE
CONTINUED IN EXISTENCE NOTWITHSTANDING SUCH PREVIOUS RECEIPT BY LENDER, AND
GUARANTOR’S OBLIGATIONS HEREUNDER SHALL CONTINUE TO BE EFFECTIVE OR REINSTATED,
AS THE CASE MAY BE, AS TO SUCH PAYMENT, AS THOUGH SUCH PREVIOUS PAYMENT TO
LENDER HAD NEVER BEEN MADE.


9.             UNTIL REPAYMENT OF THE INDEBTEDNESS (AS SUCH TERM IS DEFINED IN
THE LOAN AGREEMENT) AND SATISFACTION OF ALL OF THE OBLIGATIONS UNDER THE LOAN
AGREEMENT, GUARANTORS AND EACH OF THEM (A) SHALL HAVE NO RIGHT OF SUBROGATION
AGAINST BORROWER, GENERAL PARTNER OF ANY BORROWER THAT IS A LIMITED PARTNERSHIP
OR ANY OTHER GUARANTOR BY REASON OF ANY PAYMENTS OR ACTS OF PERFORMANCE BY A
GUARANTOR IN COMPLIANCE WITH THE OBLIGATIONS OF A GUARANTOR HEREUNDER; (B) SHALL
HAVE NO RIGHT OF INDEMNITY, CONTRIBUTION, OR ANY OTHER RIGHT OR CAUSE OF ACTION
WHATSOEVER UNDER LAW OR EQUITY AGAINST ANY OTHER GUARANTOR BY REASON OF ANY
PAYMENTS OR ACTS OF PERFORMANCE BY A GUARANTOR IN COMPLIANCE WITH THE
OBLIGATIONS OF A GUARANTOR HEREUNDER; (C) HEREBY WAIVE ANY RIGHT TO ENFORCE ANY
REMEDY THAT ANY GUARANTOR NOW OR HEREAFTER SHALL HAVE AGAINST BORROWER, GENERAL
PARTNER OF ANY BORROWER THAT IS A LIMITED PARTNERSHIP OR ANY OTHER GUARANTOR BY
REASON OF ANY ONE OR MORE PAYMENTS OR ACTS OF PERFORMANCE IN COMPLIANCE WITH THE
OBLIGATIONS OF A GUARANTOR HEREUNDER; (D) SHALL SUBORDINATE ANY LIABILITY OR
INDEBTEDNESS OF


--------------------------------------------------------------------------------





BORROWER, GENERAL PARTNER OF ANY BORROWER THAT IS A LIMITED PARTNERSHIP OR ANY
GUARANTOR NOW OR HEREAFTER HELD BY ANY GUARANTOR OR ANY AFFILIATE OF A GUARANTOR
TO THE OBLIGATIONS OF BORROWER, GENERAL PARTNER OF ANY BORROWER THAT IS A
LIMITED PARTNERSHIP OR GUARANTORS TO LENDER UNDER THE LOAN DOCUMENTS; AND
(E) SHALL NOT FILE, ASSERT OR RECEIVE PAYMENT ON ANY CLAIM, WHETHER NOW EXISTING
OR HEREAFTER ARISING, AGAINST BORROWER, GENERAL PARTNER OF ANY BORROWER THAT IS
A LIMITED PARTNERSHIP OR ANY GUARANTOR IN THE EVENT OF THE COMMENCEMENT OF A
CASE BY OR AGAINST BORROWER, GENERAL PARTNER OF ANY BORROWER THAT IS A LIMITED
PARTNERSHIP OR ANY GUARANTOR UNDER FEDERAL OR STATE INSOLVENCY LAWS.


10.           GUARANTOR REPRESENTS AND WARRANTS TO LENDER, WITH THE KNOWLEDGE
THAT LENDER IS RELYING UPON THE SAME, AS FOLLOWS:


(A)           GUARANTOR IS SOLVENT AND HAS THE LEGAL RIGHT TO ENTER INTO THIS
AGREEMENT AND TO PERFORM ITS OBLIGATIONS UNDER THE TERMS HEREOF;


(B)           TO THE BEST OF GUARANTOR’S KNOWLEDGE, THERE IS NO ACTION, SUIT,
PROCEEDING OR INVESTIGATION PENDING OR THREATENED AGAINST OR AFFECTING GUARANTOR
AT LAW, IN EQUITY, IN ADMIRALTY OR BEFORE ANY ARBITRATOR OR ANY GOVERNMENTAL
DEPARTMENT, COMMISSION, BOARD, BUREAU, AGENCY OR INSTRUMENTALITY (DOMESTIC OR
FOREIGN) THAT IS LIKELY TO RESULT IN ANY MATERIAL ADVERSE CHANGE IN THE
PROPERTY, ASSETS OR CONDITION (FINANCIAL OR OTHERWISE) OF GUARANTOR OR THAT IS
LIKELY TO IMPAIR MATERIALLY THE ABILITY OF GUARANTOR TO PERFORM ITS OBLIGATIONS
UNDER THIS AGREEMENT; AND


(C)           ALL FINANCIAL STATEMENTS THAT HAVE HERETOFORE BEEN FURNISHED BY
GUARANTOR TO LENDER IN CONNECTION WITH THIS AGREEMENT, AND ALL SUCH FINANCIAL
STATEMENTS THAT HEREAFTER MAY BE FURNISHED TO LENDER BY GUARANTOR, HAVE BEEN AND
SHALL BE PREPARED BY AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT APPROVED BY
LENDER IN ACCORDANCE WITH THE LOAN AGREEMENT, SHALL BE CONSISTENT IN FORM WITH
PRIOR STATEMENTS AND SHALL BE CERTIFIED BY GUARANTOR (PROVIDED NO EVENT OF
DEFAULT (AS DEFINED IN THE LOAN AGREEMENT) SHALL HAVE OCCURRED AND BE CONTINUING
UNDER THE LOAN, IN WHICH EVENT ANY SUCH STATEMENTS SHALL BE CERTIFIED BY SUCH
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT); ARE AND SHALL BE TRUE, CORRECT AND
COMPLETE; AND DO AND SHALL FAIRLY PRESENT THE FINANCIAL CONDITION OF GUARANTOR,
ALL AS OF THE RESPECTIVE DATES THEREOF.


11.           AS LONG AS THIS AGREEMENT SHALL BE OUTSTANDING, GUARANTOR SHALL
FURNISH TO LENDER, WITHIN 45 DAYS AFTER THE END OF EACH CALENDAR YEAR,
GUARANTOR’S FINANCIAL STATEMENT FOR SUCH PERIOD, IN SCOPE AND DETAIL REASONABLY
SATISFACTORY TO LENDER.


12.           GUARANTOR AND LENDER ACKNOWLEDGE AND AGREE THAT THIS AGREEMENT IS
A GUARANTY OF PAYMENT AND PERFORMANCE AND NOT OF COLLECTION AND ENFORCEMENT IN
RESPECT OF ANY OF THE GUARANTOR’S OBLIGATION. NO EXCULPATORY LANGUAGE CONTAINED
IN ANY OF THE OTHER LOAN DOCUMENTS SHALL IN ANY EVENT OR UNDER ANY CIRCUMSTANCES
MODIFY, QUALIFY OR AFFECT THE PERSONAL RECOURSE OBLIGATIONS AND LIABILITIES OF
GUARANTOR HEREUNDER.


13.           LENDER MAY FREELY ASSIGN ANY OR ALL OF ITS RIGHTS UNDER THIS
AGREEMENT, BUT ANY SUCH ASSIGNMENT SHALL BE MADE ONLY TO THE SUBSEQUENT HOLDER
OF THE NOTE AND NO SUCH ASSIGNMENT SHALL INCREASE GUARANTOR’S OBLIGATIONS OR
DIMINISH ITS RIGHTS HEREUNDER. IN THE EVENT OF ANY SUCH ASSIGNMENT, THE CONSENT
OF GUARANTOR SHALL NOT BE REQUIRED FOR ANY SUCH ASSIGNMENT


--------------------------------------------------------------------------------





AND FAILURE TO GIVE NOTICE OF SUCH ASSIGNMENT SHALL NOT AFFECT THE VALIDITY OR
ENFORCEABILITY OF ANY SUCH ASSIGNMENT OR SUBJECT LENDER TO ANY LIABILITY AND
GUARANTOR SHALL CONTINUE TO REMAIN BOUND BY AND OBLIGATED TO PERFORM UNDER AND
WITH RESPECT TO THIS AGREEMENT. GUARANTOR SHALL NOT ASSIGN ANY OF ITS
OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE PRIOR CONSENT OF THE LENDER.


14.           THE REPRESENTATIONS, WARRANTIES AND OBLIGATIONS OF GUARANTOR SET
FORTH IN THIS AGREEMENT SHALL SURVIVE UNTIL THIS AGREEMENT SHALL TERMINATE IN
ACCORDANCE WITH THE TERMS HEREOF.


15.           THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT BETWEEN THE PARTIES
HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR
AGREEMENTS RELATING TO SUCH SUBJECT MATTER AND MAY NOT BE MODIFIED, AMENDED,
SUPPLEMENTED OR DISCHARGED EXCEPT BY A WRITTEN AGREEMENT SIGNED BY GUARANTOR AND
LENDER. THIS AGREEMENT ALSO MAY BE DISCHARGED BY FULL PERFORMANCE OF THE
GUARANTOR’S OBLIGATION IN ACCORDANCE WITH THE TERMS HEREOF, OR AS OTHERWISE
PROVIDED HEREIN.


16.           IF ALL OR ANY PORTION OF ANY PROVISION CONTAINED IN THIS AGREEMENT
SHALL BE DETERMINED TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT FOR
ANY REASON, SUCH PROVISION OR PORTION THEREOF SHALL BE DEEMED STRICKEN AND
SEVERED FROM THIS AGREEMENT AND THE REMAINING PROVISION AND PORTIONS THEREOF
SHALL CONTINUE IN FULL FORCE AND EFFECT.


17.           ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS UNDER OR
IN CONNECTION WITH THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO
HAVE BEEN GIVEN OR MADE FOR ALL PURPOSES WHEN DELIVERED IN PERSON TO THE
ADDRESSES SET FORTH BELOW OR THREE (3) BUSINESS DAYS AFTER SAME IS SENT BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, TO THE
FOLLOWING ADDRESSES:

If to Guarantor:

The address listed above

 

 

 

 

With a copy to:

c/o Affordable Residential Communities, Inc.

 

 

7887 East Belleview Avenue, Suite 200

 

 

Englewood, CO 80111

 

 

Attn.: Karen Kinslinger

 

 

 

 

With copy to:

c/o Affordable Residential Communities, Inc.

 

 

7887 East Belleview Avenue, Suite 200

 

 

Englewood, Colorado 80111

 

 

Attn: Scott L. Gesell

 

 

 

 

With copy to:

Brownstein Hyatt & Farber, P.C.

 

 

410 Seventeenth Street

 

 

Twenty-Second Floor

 

 

Denver, Co 80202

 

 

Attn: Jeff Knetsch

 

 

 

 

 

 

 

If to Lender:

The address listed above


--------------------------------------------------------------------------------




 

With a copy to:

Dechert LLP

 

 

One Market

 

Steuart Tower, Suite 2500

 

San Francisco, CA 94105

 

Attn: David Linder, Esq.

 

The above addresses may be changed on written notice given as hereinabove
provided. Notices may be sent by a party hereto or on its behalf by its
attorney.


18.           THIS AGREEMENT SHALL BE BINDING UPON GUARANTOR AND ITS SUCCESSORS
AND SHALL INURE TO THE BENEFIT OF LENDER AND ITS SUCCESSORS AND ASSIGNS.


19.           THE FAILURE OF LENDER TO ENFORCE ANY RIGHT OR REMEDY HEREUNDER, OR
PROMPTLY TO ENFORCE ANY SUCH RIGHT OR REMEDY, SHALL NOT CONSTITUTE A WAIVER
THEREOF, NOR GIVE RISE TO ANY ESTOPPEL AGAINST LENDER, NOR EXCUSE GUARANTOR FROM
ITS OBLIGATIONS HEREUNDER. ANY WAIVER OF ANY SUCH RIGHT OR REMEDY TO BE
ENFORCEABLE AGAINST LENDER MUST BE EXPRESSLY SET FORTH IN WRITING SIGNED BY
LENDER.


20.           (A)           ANY SUIT INITIATED BY LENDER AGAINST GUARANTOR OR IN
CONNECTION WITH OR ARISING, DIRECTLY OR INDIRECTLY, OUT OF OR RELATING TO, THIS
AGREEMENT (AN “ACTION”) MAY, AT LENDER’S OPTION, BE BROUGHT IN ANY STATE OR
FEDERAL COURT IN THE STATE OF NEW YORK HAVING JURISDICTION OVER THE SUBJECT
MATTER HEREOF. GUARANTOR HEREBY SUBMITS HIMSELF TO THE JURISDICTION OF ANY SUCH
COURT AND AGREES THAT SERVICE OF PROCESS AGAINST GUARANTOR IN ANY SUCH ACTION
MAY BE EFFECTED BY ANY MEANS PERMISSIBLE UNDER FEDERAL LAW OR UNDER THE LAWS OF
THE STATE IN WHICH SUCH ACTION IS BROUGHT. GUARANTOR HEREBY AGREES THAT INSOFAR
AS IS PERMITTED UNDER APPLICABLE LAW, THIS CONSENT TO PERSONAL JURISDICTION
SHALL BE SELF-OPERATIVE AND NO FURTHER INSTRUMENT OR ACTION, OTHER THAN SERVICE
OF PROCESS IN ONE OF THE MANNERS SPECIFIED IN THIS GUARANTY, OR AS OTHERWISE
PERMITTED BY LAW, SHALL BE NECESSARY IN ORDER TO CONFER JURISDICTION UPON
GUARANTOR.


(B)           GUARANTOR AGREES THAT, PROVIDED THAT SERVICE OF PROCESS IS
EFFECTED UPON GUARANTOR IN ONE OF THE MANNERS HEREINAFTER SPECIFIED OR AS
OTHERWISE PERMITTED BY LAW, GUARANTOR IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE OR
OTHERWISE, (I) ANY OBJECTION THAT GUARANTOR MAY HAVE OR MAY HEREAFTER HAVE TO
THE LAYING OF THE VENUE OF ANY ACTION BROUGHT IN ANY COURT AS PROVIDED FOR BY
THIS AGREEMENT, (II) ANY CLAIM THAT ANY ACTION BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM, OR (III) ANY CLAIM THAT GUARANTOR IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURT. GUARANTOR AGREES THAT,
PROVIDED THAT SERVICE OF PROCESS IS EFFECTED UPON GUARANTOR IN ONE OF THE
MANNERS SPECIFIED IN THIS GUARANTY OR AS OTHERWISE PERMITTED BY LAW, A FINAL
JUDGMENT FROM WHICH GUARANTOR HAS NOT APPEALED OR MAY NOT APPEAL IN ANY ACTION
BROUGHT IN ANY SUCH COURT SHALL BE CONCLUSIVE AND BINDING UPON GUARANTOR AND
MAY, SO FAR AS PERMITTED UNDER APPLICABLE LAW, BE ENFORCED IN THE COURTS OF ANY
STATE OR ANY FEDERAL COURT OR IN ANY OTHER COURTS TO THE JURISDICTION OF WHICH
IT IS SUBJECT, BY A SUIT UPON SUCH JUDGMENT AND THAT GUARANTOR SHALL NOT ASSERT
ANY DEFENSE, COUNTERCLAIM OR SET-OFF IN ANY SUCH SUIT UPON SUCH JUDGMENT.


(C)           GUARANTOR HEREBY IRREVOCABLY DESIGNATES AND APPOINTS CORPORATION
TRUST COMPANY (THE “SERVICE AGENT”) AS GUARANTOR’S AUTHORIZED AGENT TO ACCEPT
AND


--------------------------------------------------------------------------------





ACKNOWLEDGE ON GUARANTOR’S BEHALF SERVICE OF ANY AND ALL PROCESS THAT MAY BE
SERVED IN ANY ACTION.


(D)           GUARANTOR AGREES TO EXECUTE, DELIVER AND FILE ALL SUCH FURTHER
INSTRUMENTS OR DOCUMENTS AS MAY BE NECESSARY UNDER THE LAWS OF THE STATE OF NEW
YORK OR THE LAWS OF THE UNITED STATES IN ORDER TO MAKE EFFECTIVE (I) THE
APPOINTMENT OF SERVICE AGENT AS LENDER FOR SERVICE OF PROCESS AS PROVIDED ABOVE
AND (II) GUARANTOR’S CONSENT TO JURISDICTION AS PROVIDED FOR IN THIS GUARANTY.


(E)           GUARANTOR HEREBY CONSENTS TO PROCESS BEING SERVED IN ANY ACTION BY
THE MAILING OF A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
RETURN RECEIPT REQUESTED, TO THE NOTICE ADDRESS FOR GUARANTOR AS SET FORTH IN
THIS GUARANTY OR TO SERVICE AGENT AT THE ADDRESS PROVIDED FOR HEREIN. IF SERVICE
AGENT SHALL DESIRE TO RESIGN AS LENDER FOR SERVICE OF PROCESS, GUARANTOR SHALL
SUBSTITUTE A PARTY HAVING AN OFFICE WITHIN THE BOROUGH OF MANHATTAN AND
REASONABLY ACCEPTABLE TO LENDER TO ACT AS SERVICE AGENT (IT BEING AGREED THAT
ANY SUCH RESIGNATION SHALL NOT BE EFFECTIVE UNLESS AND UNTIL THE REPLACEMENT
LENDER AGREES IN WRITING TO ACT AS SERVICE AGENT FOR SERVICE OF PROCESS).
GUARANTOR HEREBY AGREES THAT PROVIDED THAT SERVICE IS MADE IN ACCORDANCE WITH
THIS PARAGRAPH OR AS OTHERWISE PERMITTED BY LAW, GUARANTOR IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ALL CLAIM OF ERROR IN CONNECTION WITH
ANY SUCH SERVICE AND AGREES THAT SUCH SERVICE (I) SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON IT IN ANY ACTION, AND (II) SHALL, TO
THE FULLEST EXTENT PERMITTED BY LAW, BE TAKEN AND HELD TO BE VALID PERSONAL
SERVICE UPON AND PERSONAL DELIVERY TO GUARANTOR.


(F)            NOTHING IN THIS AGREEMENT SHALL LIMIT LENDER’S RIGHT TO SERVE
PROCESS IN ANY MANNER PERMITTED BY LAW OR LIMIT LENDER’S RIGHT OR THE RIGHT OF
ANY OF ITS SUCCESSORS OR ASSIGNS TO BRING PROCEEDINGS AGAINST GUARANTOR IN THE
COURTS OF ANY JURISDICTION(S).


(G)           TO THE EXTENT THAT GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT BEFORE JUDGMENT, ATTACHMENT IN AID OF
EXECUTION, EXECUTION OR OTHERWISE) WITH RESPECT TO GUARANTOR OR GUARANTOR’S
PROPERTY, GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS
OBLIGATIONS UNDER THIS AGREEMENT.


(H)           AS A FURTHER INDUCEMENT TO LENDER’S MAKING OF THE LOAN TO
BORROWER, AND IN CONSIDERATION THEREOF, LENDER AND GUARANTOR EACH COVENANT AND
AGREE THAT IN ANY ACTION OR PROCEEDING BROUGHT ON, UNDER OR BY VIRTUE OF THIS
AGREEMENT, LENDER AND GUARANTOR EACH SHALL AND DO HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVE TRIAL BY JURY.


(I)            GUARANTOR HEREBY FURTHER COVENANTS AND AGREES TO AND WITH LENDER
THAT GUARANTOR MAY BE JOINED IN ANY ACTION AGAINST BORROWER IN CONNECTION WITH
THE LOAN AGREEMENT, THE NOTE, THE MORTGAGE, OR ANY OF THE OTHER LOAN DOCUMENTS,
SOLELY WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT.


(J)            GUARANTOR COVENANTS AND AGREES TO INDEMNIFY AND SAVE LENDER
HARMLESS OF AND FROM, AND DEFEND IT AGAINST, ALL LOSSES, COSTS, LIABILITIES,
EXPENSES, DAMAGES OR CLAIMS SUFFERED BY REASON OF GUARANTOR’S FAILURE TO PERFORM
ITS OBLIGATIONS HEREUNDER.


--------------------------------------------------------------------------------





21.           ALL OF LENDER’S RIGHTS AND REMEDIES UNDER THE LOAN AGREEMENT, THE
NOTE, THE MORTGAGE OR ANY OF THE OTHER LOAN DOCUMENTS OR UNDER THIS AGREEMENT
ARE INTENDED TO BE DISTINCT, SEPARATE AND CUMULATIVE AND NO SUCH RIGHT OR REMEDY
THEREIN OR HEREIN MENTIONED IS INTENDED TO BE IN EXCLUSION OF OR A WAIVER OF ANY
OTHER RIGHT OR REMEDY AVAILABLE TO LENDER.


22.           GUARANTOR HEREBY CONSENTS THAT FROM TIME TO TIME, BEFORE OR AFTER
ANY DEFAULT BY BORROWER, WITH OR WITHOUT FURTHER NOTICE TO OR ASSENT FROM
GUARANTOR, ANY SECURITY AT ANY TIME HELD BY OR AVAILABLE TO LENDER FOR ANY
OBLIGATION OF BORROWER, OR ANY SECURITY AT ANY TIME HELD BY OR AVAILABLE TO
LENDER FOR ANY OBLIGATION OF ANY OTHER PERSON OR PARTY SECONDARILY OR OTHERWISE
LIABLE FOR ALL OR ANY PORTION OF THE LOAN, MAY BE EXCHANGED, SURRENDERED OR
RELEASED AND ANY OBLIGATION OF BORROWER, OR OF ANY SUCH OTHER PERSON OR PARTY,
MAY BE CHANGED, ALTERED, RENEWED, EXTENDED, CONTINUED, SURRENDERED, COMPROMISED,
WAIVED OR RELEASED IN WHOLE OR IN PART, OR ANY DEFAULT WITH RESPECT THERETO
WAIVED, AND LENDER MAY FAIL TO SET OFF AND MAY RELEASE, IN WHOLE OR IN PART, ANY
BALANCE OF ANY DEPOSIT ACCOUNT OR CREDIT ON ITS BOOKS IN FAVOR OF BORROWER, OR
OF ANY SUCH OTHER PERSON OR PARTY, AND MAY EXTEND FURTHER CREDIT IN ANY MANNER
WHATSOEVER TO BORROWER, AND GENERALLY DEAL WITH BORROWER OR ANY SUCH SECURITY OR
OTHER PERSON OR PARTY AS LENDER MAY SEE FIT; AND GUARANTOR SHALL REMAIN BOUND
UNDER THIS AGREEMENT NOTWITHSTANDING ANY SUCH EXCHANGE, SURRENDER, RELEASE,
CHANGE, ALTERATION, RENEWAL, EXTENSION, CONTINUANCE, COMPROMISE, WAIVER, ACTION,
INACTION, EXTENSION OF FURTHER CREDIT OR OTHER DEALING. THIS AGREEMENT IS
INDEPENDENT OF, AND IN ADDITION TO, ALL COLLATERAL GRANTED, PLEDGED OR ASSIGNED
UNDER THE LOAN DOCUMENTS.


23.           THE TERMS OF THIS AGREEMENT HAVE BEEN NEGOTIATED, AND THIS
AGREEMENT HAS BEEN EXECUTED AND DELIVERED IN THE STATE OF NEW YORK, AND IT IS
THE INTENTION OF THE PARTIES HERETO THAT THIS AGREEMENT BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF SUCH STATE.


24.           THIS AGREEMENT MAY NOT BE CHANGED ORALLY, BUT ONLY BY AN AGREEMENT
IN WRITING SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT OF ANY WAIVER, CHANGE,
MODIFICATION OR DISCHARGE IS SOUGHT.


25.           THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, WHICH TOGETHER
SHALL CONSTITUTE THE SAME INSTRUMENT.


26.           TO THE EXTENT APPLICABLE, ALL REPRESENTATIONS, WARRANTIES,
COVENANTS (BOTH AFFIRMATIVE AND NEGATIVE) AND ALL OTHER OBLIGATIONS UNDER THIS
GUARANTY SHALL BE THE JOINT AND SEVERAL OBLIGATION OF EACH PERSON OR ENTITY
COMPRISING GUARANTOR AND ANY DEFAULT UNDER THIS GUARANTY BY ANY SUCH PERSON OR
ENTITY SHALL BE DEEMED A DEFAULT BY ALL SUCH ENTITIES AND GUARANTOR. TO THE
EXTENT APPLICABLE, THE REPRESENTATIONS, COVENANTS AND WARRANTIES CONTAINED IN
THIS GUARANTY SHALL BE READ TO APPLY TO EACH OF THE INDIVIDUAL PERSONS AND
ENTITIES COMPRISING GUARANTOR WHEN THE CONTEXT SO REQUIRES, BUT A BREACH OF ANY
SUCH REPRESENTATION, COVENANT OR WARRANTY SHALL BE DEEMED A BREACH BY ALL SUCH
PERSONS AND ENTITIES AND GUARANTOR, ENTITLING LENDER TO EXERCISE ALL OF ITS
RIGHTS AND REMEDIES HEREUNDER AND UNDER APPLICABLE LAW.

No further text on this page.


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Guarantor has executed and delivered this Agreement as of
the date and year first above written.

 

GUARANTOR:

 

 

 

AFFORDABLE RESIDENTIAL COMMUNITIES LP,

 

a Delaware limited partnership

 

 

 

 

By:

Affordable Residential Communities, Inc.,

 

 

its sole general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/Scott L. Gesell

 

 

 

Name:

Scott L. Gesell

 

 

 

Title:

Executive Vice President

 

(Signature page to Non-Recourse Guaranty)


--------------------------------------------------------------------------------